
	
		I
		111th CONGRESS
		1st Session
		H. R. 3419
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Wexler, Mr. Cohen,
			 Mr. Kucinich,
			 Ms. Ros-Lehtinen,
			 Ms. Norton,
			 Mrs. Napolitano,
			 Ms. Fudge,
			 Mr. McGovern,
			 Ms. Zoe Lofgren of California,
			 Ms. Moore of Wisconsin,
			 Mr. Hastings of Florida,
			 Mr. Davis of Illinois, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Hate Crime Statistics Act to include crimes
		  against the homeless.
	
	
		1.Short titleThis Act may be cited as the
			 Hate Crimes Against the Homeless
			 Statistics Act of 2009.
		2.Inclusion of
			 homelessSection (1)(b) of the
			 Hate Crime Statistics Act is amended—
			(1)in paragraph (1),
			 by inserting homeless status, after sexual
			 orientation,; and
			(2)by adding the the
			 end the following:
				
					(6)As used in this
				subsection, the term homeless status with respect to an
				individual, refers to an individual who—
						(A)lacks a fixed,
				regular, and adequate nighttime residence; or
						(B)has a primary
				nighttime residence that is—
							(i)a
				public or private place not designed for, or ordinarily used as, a regular
				sleeping accommodation for human beings, including cars, parks, public spaces,
				abandoned buildings, substandard housing, bus or train stations, or similar
				settings;
							(ii)a
				supervised publicly or privately operated shelter designed to provide temporary
				living accommodations, including motels, hotels, congregate shelters, and
				transitional housing; or
							(iii)housing of other
				persons in which the individual is temporarily staying due to loss of housing,
				economic hardship, or a similar
				reason.
							.
			
